-O—
Opinión concurrente y disidente en parte emitida por el
Juez Asociado Señor Irizarry Yunqué.
La opinión de este Tribunal declara inconstitucional de su faz el Art. 13 de la Ley Núm. 38 de 13 de julio de 1978 (3 L.P.R.A. sec. 138l).(1) Considera que dicho artículo es *506impermisiblemente vago o ambiguo. No obstante, reconoce que no hay un derecho absoluto a inspeccionar los docu-mentos en poder del Negociado de Investigaciones Especia-les, y concluye dictando pautas para que el tribunal de instancia examine los documentos y determine a fin de cuentas cuáles se deben mostrar a los demandantes y cuáles no. Concurro en esta disposición del caso debido a la ausencia de reglamentación para dar vigencia a las disposiciones de la citada ley, pero no creo que se justifique decretar su inconstitucionalidad.
El derecho de la ciudadanía a tener acceso a informa-ción en poder del Estado ha sido objeto de varios casos resueltos por el Tribunal Supremo federal. En Nixon v. Warner Comm., Inc., 435 U.S. 589 (1978), se dijo:
Está claro que los tribunales de este país reconocen un derecho general a inspeccionar y copiar récords y docu-mentos públicos .... El interés necesario para validar la expedición de un auto que ordene dicho acceso puede hallarse, por ejemplo, en el deseo de la ciudadanía de mantenerse alerta al funcionamiento de las agencias públi-cas.
En Nixon v. Administrator of General Services, 433 U.S. 425 (1977), al sostener la validez de la ley que limita acceso público a documentos presidenciales, dijo este Tribunal:
Claro está, nosotros no estamos sordos a la petición del apelante de que reconozcamos las realidades políticas y sociales vigentes en 1974. Fue un período de turbulencia política sin precedentes en nuestra historia. Pero este Tribunal no tiene la libertad de invalidar las Leyes del Congreso a base de inferencias que se nos pide que derivemos de nuestra interpretación personal del ambiente contemporáneo y de la historia reciente. Al juzgar la *507constitucional idad de la Ley solamente podemos examinar sus términos, la intención expresada por los miembros del Congreso que votaron a su favor, y la existencia o ausencia de explicaciones legítimas de su efecto aparente.
En Houchins v. KQED, Inc., 438 U.S. 1 (1978), rechazó el Tribunal Supremo reconocer un derecho absoluto bajo la Primera Enmienda o bajo la Enmienda Catorce y, aunque no hubo opinión en que concurriera una mayoría del Tribunal, la siguiente expresión de la opinión del Juez Presidente Burger representa el sentir mayoritario: (2)
No existe un derecho constitucional a tener acceso a información gubernamental específica, o que requiera la accesibilidad a la burocracia. [Citando Pell v. Procunier, 417 U.S. 817, (1974).] El interés público de estar al tanto de las acciones gubernamentales está protegido por la garantía a la libertad de prensa, pero la protección es indirecta. La Constitución no es una Ley de libertad de información ni una Ley sobre secretos oficiales.
En otras palabras, la Constitución suscita la controversia, pero no su solución. El Congreso puede, quizás en algunos casos, proveer una solución por medio de legislación cuida-dosa. Para lo demás debemos depender, como ocurre a menudo en nuestro sistema, del tira y jala de las fuerzas políticas existentes en la sociedad norteamericana. Págs. 14 y 15.
En nuestra jurisdicción, ya en 1959 este Tribunal había reconocido el poder del Estado para mantener determi-nada información en confidencia, refiriéndose específica-mente a determinados casos. Se dijo en Sierra v. Tribunal Superior, 81 D.P.R. 554, 577 (1959):
. . . [Tanto] el gobierno como los ciudadanos privados pueden invocar todos los privilegios que establecen las normas de evidencia. Pero es indudable que en un pleito civil ni el gobierno ni los funcionarios públicos tienen un *508privilegio general de no revelar información de carácter oficial. Sí pueden invocar privilegios específicos, relativos a: (1) comunicaciones dirigidas a un funcionario público bajo reserva oficial, si la divulgación habría de resultar en perjuicio de los intereses públicos. Art. 40 de la Ley de Evidencia, 32 L.P.R.A. see. 1734; (2) información secreta que afecte la seguridad pública del estado; (3) comunicaciones hechas a un gran jurado, ya sea por un querellante o por un testigo; (4) información sobre la identidad de personas que han suministrado pruebas tendientes a descubrir la violación de una ley. (Énfasis suplido.)
El Art. 13 de la Ley Núm. 38, que aquí nos ocupa, no puede interpretarse aisladamente de las demás disposi-ciones de dicha ley. Y la ausencia de una reglamentación sobre las diferentes “categorías de confidencialidad” en que, conforme a dicho artículo, deberá clasificarse toda la información en poder del Negociado de Investigaciones Especiales creado por dicha ley no puede tomarse como signo de vaguedad, ni mucho menos para anular la voluntad legislativa. La ley no puede señalar a priori todos los casos específicos en que se justifica clasificar deter-minada información en alguna de dichas categorías. Compete así hacerlo al Poder Ejecutivo, por reglamentación, y los fines y propósitos de la ley, y todos los detalles que hay en sus numerosas disposiciones sobre las funciones y alcances del Negociado ofrecen adecuados parámetros para la necesaria reglamentación.
Para que pueda funcionar adecuadamente una agencia investigativa como la creada por la ley que nos ocupa es lógico que la información que la agencia recopile esté debidamente clasificada según su importancia, y que el acceso a dicha información esté limitado a determinadas personas. Habrá información que carezca de valor y pueda considerarse exenta de clasificación. Y habrá información de tal naturaleza sensitiva para la seguridad pública, que solamente deba estar accesible a funcionarios del más alto nivel. La clasificación tendrá que hacerse en cada caso sobre la *509marcha. (3) La citada ley delega en el Ejecutivo la facultad de promulgar la necesaria reglamentación. Porque no se haya promulgado reglamentación alguna no podemos cata-logar de vaguedad a la ley.
Considera este Tribunal, por otro lado, que el término de treinta años establecido en el Art. 13 a que nos estamos refiriendo es excesivamente largo y no guarda proporción con el fin pretendido en la legislación. ¿Qué término consideraría este Tribunal como razonable? ¿Compete a este Tribunal así disponerlo? No creo que tengamos los elementos de juicio necesarios para decidirlo. Además, la ley debe interpretarse de la manera más favorable a su validez. A mi juicio, el término de treinta años dispuesto por el Art. 13 no puede interpretarse como un término absoluto aplicable a todas las clasificaciones de confiden-cialidad. Habrá información cuya confidencialidad pierda toda razón de ser en poco tiempo, y otra que deba mantenerse en confidencia por un término relativamente largo. Interpreto el término de treinta años como un período máximo; no como mínimo.
Reitero que la ausencia de reglamentación justifica que en este caso se dispongan los medios para que el tribunal de instancia examine la información que los demandantes desean y, oído el Secretario de Justicia, determine en cada caso qué información puede ser suministrada. Las normas que se disponen en la opinión me parecen adecuadas para garantizar un justo balance entre los intereses del Estado y el derecho de estos ciudadanos a obtener información. No me parece que sea necesario, sin embargo, ir tan lejos como para anular lo dispuesto por la Asamblea Legisla-tiva.

 Dicho artículo dispone:
“Toda la información bajo la custodia del Negociado estará clasificada en categorías de confidencialidad, por un término de treinta (30) años, establecién-dose como mínimo la categoría de ‘confidencial’. Sólo el Director con la aprobación del Secretario o el Gobernador, podrá autorizar la divulgación de información relacionada con el funcionamiento, operación o actividades de este Negociado. Cualquier empleado, funcionario u oficial o persona que por descuido u omisión, o deliberadamente, ofreciere información, diere a la publicidad o *506públicamente comentare cualquier acción, actividad, investigación o acto oficial de este Negociado, será culpable de delito grave y convicto que fuere se le impondrá pena de reclusión por un término mínimo de dos (2) años y máximo de cinco (5) años.”


 Participaron siete jueces en la decisión. La expresión fue tomada de un artículo de Juez Stewart publicado en 26 Hastings Law Journal 631, 636 (1976), titulado Or of the Press. Así, esta expresión representa el sentir de cuatro de los siete jueces participantes.


Para fines de ilustración, compárese la Orden Ejecutiva Núm. 12065, promulgada por el Presidente de los Estados Unidos en 28 de junio de 1978 (50 U.S.C.A. see. 401) sobre “National Security Information”.